IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,750-01


                        EX PARTE GILBERT RODRIGUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2006-CR-6269-W1 IN THE 227TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment.

        Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because he failed to timely file a notice of appeal. We remanded this application to the

trial court for a response from appellate counsel addressing the issue and supplemental findings of

fact and conclusions of law.
                                                                                                     2

       The trial court has determined that counsel failed to timely file a notice of appeal. We find

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 2006-CR-6269-W1 from the 227th District Court of Bexar County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 1, 2017
Do not publish